Citation Nr: 1029673	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-16 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for a duodenal ulcer, status post pyloroplasty and vagotomy, with 
dumping syndrome.  

2.  Entitlement to an initial disability rating in excess of 40 
percent for an incisional ventral hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 until June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  

The Board notes that a March 2006 rating decision partially 
granted the Veteran's claim for duodenal ulcer, status post 
pyloroplasty and vagotomy, with dumping syndrome, a 40 percent 
disability rating.  The March 2006 rating decision also granted a 
40 percent disability rating for his incisional ventral hernia.  
The Veteran has not withdrawn his claim and is presumed to be 
seeking the maximum benefits allowed by law and regulation.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of an increased rating for the Veteran's ventral hernia 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's duodenal ulcer, status post pyloroplasty and 
vagotomy, with dumping syndrome, does not produce severe symptoms 
such as periodic vomiting, weight loss productive of definite 
impairment of health, or weight loss with malnutrition.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a duodenal 
ulcer, status post pyloroplasty and vagotomy, with dumping 
syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.104.114, Diagnostic Codes 7305, 7308 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review, the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009). 
 

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the appellant in March 2004, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him that the evidence must support a 
worsening of his disability to substantiate the claim.  The 
letter also informed him of VA's duty for obtaining pertinent 
evidence under federal control and that it would aid him in 
obtaining pertinent evidence not under federal control, but that 
it was his responsibility to obtain such evidence.  

Moreover, with respect to the Dingess requirements, the appellant 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified records.  Although, the Board did not obtain 
additional records from Dr. G.G., identified by the Veteran, a 
letter from Dr. G.G., dated in October 2003 has been associated 
with the claims file.  The Veteran indicated that Dr. G.G. only 
treated him from September 2003 until October 2003 for post-
surgery follow-ups, in a VA Form 21-4224.  Since the question 
before the Board is the current severity of the Veteran's 
disability, the Veteran is not prejudiced by the failure to 
obtain these records.  The Veteran has also submitted additional 
private medical records in regards to his claim.  

In addition, he was afforded VA medical examinations, most 
recently in March 2008, which provided specific medical opinions 
pertinent to the issue on appeal.  Although the VA examination 
did not discuss all applicable symptoms, the VA examination 
sufficiently discussed the disability on appeal to make a rating 
determination.    

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Applicable Law 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Separate Diagnostic Codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

Under Diagnostic Code 7305, a moderately severe duodenal ulcer, 
manifested by symptoms less than "severe" but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in duration at 
least four or more times a year warrants a 40 percent rating.  38 
C.F.R. § 4.114, Diagnostic Code 7305.

Severe duodenal ulcer, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health warrants a 60 percent 
disabling.  Id.

Under Diagnostic Code 7308, for postgastrectomy syndromes, 
including dumping syndrome, a disability rating of 60 percent is 
warranted when severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  A 
disability rating of 40 percent is warranted when moderate; less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7308.

Ulcer Claim

The Veteran contends that his service-connected duodenal ulcer, 
status post pyloroplasty and vagotomy, with dumping syndrome, is 
more severe than indicated by the 40 percent disability rating 
previously granted him.  

The Veteran was originally granted service connection for a 
duodenial ulcer in a May 1998 rating decision, and granted a 10 
percent disability rating.  A June 2004 rating decision granted a 
20 percent disability rating, effective from September 9, 2003.  
A March 2006 rating decision increased the Veteran's disability 
rating again to 40 percent, effective September 9, 2003.

An October 2003 private medical letter, from Dr. G.G., noted that 
the Veteran underwent emergency surgery from bleeding duodenal 
ulcers, with an exploratory laparotomy with vagotomy and 
pyloroplasty.  Dr. G.G. found the Veteran to have recovered well 
from his surgery, other than some mild weakness at the midpoint 
of the abdominal wound, which was likely a slowly evolving 
hernia.  

The Veteran received a VA examination in March 2004.  The Veteran 
reported severe pain and nausea after eating, especially solid 
foods.  He reported stomach grinding whenever he ate, with some 
hand shaking, without relief from Maalox.  He also claimed 
problems with constipation and diarrhea.

The March 2004 examiner diagnosed him with status post duodenial 
bleed with surgery involving the duodenum and vagotomy, with 
current symptoms suggestive of autonomic dysfunction as well as 
pain from the incisional hernia.

The Veteran received another VA examination in January 2005.  The 
Veteran denied vomiting and diarrhea, but admitted to nausea and 
cramping.  He also reported fainting spells, sweating, 
palpitations, and flashing, which was usually associated with 
eating.  The examiner found the lab data to show some mild 
anemia.  The examiner found an upper GI series to reveal a 
deformity of the duodenal bulb due to scarring from the previous 
ulcer disease.

VA provided another VA examination in March 2008.  The examiner 
reported that the Veteran had post-operative dumping syndrome, 
mostly occurring immediately after eating, especially breakfast, 
with hypotension, tachycardia, tremors, lightheadedness and 
confusion, and a drop in blood sugar.  The Veteran also reported 
that he would similarly have hypotension, confusion and cramping 
upper abdominal pain lasting about 2 hours that made him take to 
bed after lunch.  He further claimed that the late afternoon and 
evening were better for him, after eating a very light supper, 
but that he sometimes awoke at night feeling diaphoretic, with 
abdominal cramping.

The March 2008 VA examiner noted that the Veteran's weight had 
been high and has been increasing since his surgery in August 
2003, though he had weighed that much in March 2001.  The 
examiner also noted that no recent labs had been performed, but 
there was no evidence of anemia.  The VA examiner noted that the 
Veteran had dumping syndrome of a typical pattern of immediate 
post-meal symptoms due to his surgical pyloroplasty.  The 
examiner also opined that his symptoms were due to fluid shifts 
and not hypoglycemia.  The examiner further reported that his 
symptoms seemed to occupy his time for at least 4 hours every day 
and that the Veteran reported being in bed for more than 14 hours 
per day.

VA outpatient treatment records generally indicate complaints of, 
and treatment for, his ulcer and hernia.  For example, a December 
2004 VA gastroenterology note indicated that the Veteran had a 
history of dumping syndrome.  The Veteran denied vomiting and 
diarrhea, but admitted to nausea, cramps, fainting, sweating, 
palpitations, and flushing.  He indicated that his symptoms were 
associated with eating.

The Veteran provided a letter in March 2004, as well as other lay 
statements, claiming symptoms including severe pain, nausea, gas, 
occasional vomiting, sweating, trembling hands, accelerated heart 
rate and frequent diarrhea.  He reported having to lie down for 
0.5 to 1.5 hours, until his symptoms subside.   His wife also 
supplied a letter, dated in March 2004, reporting the Veteran's 
complaints of stomach and severe gas pain following meals.  She 
also reported that he would become nauseous and would 
occasionally vomit, that his hands would begin to shake and 
sweat, and that his heart rate would increase and become erratic.  
She reported that he would have to lie down for between 0.5 to 
1.5 hours.  

The Veteran's duodenal ulcer is currently evaluated under 38 
C.F.R. § 4.114 Diagnostic Code 7305.  The Board further notes the 
March 2006 rating decision described the Veteran's ulcer 
disability as "duodenal ulcer; status post pyloroplasty and 
vagotomy with dumping syndrome."  Under 38 C.F.R. § 4.114, 
ratings under Diagnostic Codes 7301 to 7329, which include 
Diagnostic Code 7308 for dumping syndrome, cannot be combined 
with each other.  It further specified that a single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability warrants 
such evaluation.  

As previously indicated, the Veteran is currently rated with a 40 
percent disability rating for his duodenial ulcer, under 
Diagnostic Code 7305.  The next higher rating available, for 60 
percent, however is not indicated by the evidence of record under 
that code section.  

Under Diagnostic Code 7305, a 60 percent disability rating is 
indicated for a severe duodenal ulcer, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and weight 
loss productive of definite impairment of health warrants a 60 
percent disabling.  

Under Diagnostic Code 7308, for postgastrectomy syndromes, 
including dumping syndrome, a disability rating of 60 percent is 
warranted when severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  

The Board notes that the anemia and weight loss elements are 
conjunctive under Diagnostic Code 7305, as are weight loss with 
malnutrition and anemia under Diagnostic Code 7308, such that 
both elements must be met for the relative rating criteria.  The 
criteria for both Diagnostic Code 7305 and Diagnostic Code 7308 
are successive and not variable, as the assignment of higher 
ratings require that elements from the lower ratings are met.  
For example, Diagnostic Code 7305 successively builds on the 
number of recurring episodes of severe symptoms necessary for a 
higher rating, as does Diagnostic Code 7308 with number of 
episodes of epigastric distress.  See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 
(1994) ) (only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned); see also Tatum v. 
Shinseki, 23 Vet. App. 152, 156 (2009) (holding that under 38 
C.F.R. § 4.7 when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; however, 38 C.F.R. § 4.7 is 
not applicable when the ratings criteria are successive and not 
variable).

On the whole, the evidence does not meet the criteria for a 40 
percent, rather than a 60 percent rating, under Diagnostic Code 
7305.

The medical records of evidence does indicate that the Veteran 
had a manifestation of anemia, as indicated in the January 2005 
VA examination, and reported continued pain, as indicated by the 
March 2008 VA examination.  However, the record indicates that 
the Veteran does not meet other requirements for a 60 percent 
disability rating.  

He repeatedly denied vomiting, though he did report nausea.  The 
Veteran's wife, in March 2004, reported that the Veteran would 
occasionally vomit, but the record does not indicate that he 
would periodically vomit.  

Additionally, the March 2008 VA examiner noted that the Veteran 
had not had weight loss productive of definite health impairment.  
Rather, the March 2008 VA examiner indicated that the Veteran had 
been gaining weight.  Although no medical evidence is of record 
in regards to his having recurrent hematemesis or melena, the 
record clearly indicates that he fails to meet the other 
requirements for a 60 percent rating, as the Veteran does not 
have both anemia and weight loss.

Alternatively, 38 C.F.R. § 4.114, Diagnostic Code 7308, post 
gastrectomy syndrome provides a higher rating to 60 percent for 
severe symptoms associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia. Although the Veteran 
meets some of the symptoms for a 60 percent disability rating, 
including nausea, sweating, circulatory disturbance after meals 
and possible hypoglycemic symptoms, he does not meet all the 
symptoms required for a 60 percent disability rating.  
Specifically, the March 2008 VA examiner found him to be gaining 
weight, rather than losing it.  The record thus does not indicate 
that he has weight loss with malnutrition and anemia.  

The lay statements of record do not indicate that the Veteran has 
complained of weight loss and malnutrition and the March 2008 VA 
examiner specifically found the Veteran to be gaining weight, 
based on his review of the Veteran's medical records.  Although 
the January 2005 VA examination did find mild anemia, the 
conjunctive symptoms must be present for the Veteran to meet the 
next higher disability rating.  In comparing the symptoms shown 
to the rating criteria, the Board finds that any symptoms which 
are similar to postgastrectomy syndrome may fairly be 
characterized as moderate. The Board finds that the criteria, for 
a higher 60 percent rating based on 38 C.F.R. § 4.114, Diagnostic 
Code 7308, are not demonstrated by the Veteran.

Thus, the Board notes that although the Veteran has several 
symptoms associated with his service-connected duodenal ulcer, 
status post pyloroplasty and vagotomy, dumping syndrome, the 
record indicates that on the whole his symptoms do not meet the 
criteria for a 60 percent disability rating.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The Veteran's claim for a disability rating 
in excess of 40 percent for his duodenial ulcer claim is denied.  

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.  The rating criteria are not inadequate.  Higher 
ratings are available for a duodenal ulcer, status post 
pyloroplasty and vagotomy, dumping syndrome; however the Veteran 
simply does not meet those criteria.  The Board also finds that 
no exceptional or unusual factors are in evidence, such as marked 
interference with employment or frequent periods of 
hospitalization, which would warrant an extraschedular 
evaluation.  


ORDER

A disability rating in excess of 40 percent for a duodenal ulcer, 
status post pyloroplasty and vagotomy, dumping syndrome, is 
denied.


REMAND

The Veteran contends that his service-connected ventral hernia 
increased in severity since his March 2008 VA examination, as 
claimed by his representative in his December 2008 VA Form 646.  
Specifically, the Veteran's representative reported that his 
hernia had increased in size and severity.  The Veteran has also 
asserted that because of the weakness of his abdominal muscles, 
he cannot dress himself properly or attend to many household 
chores.  Under the circumstances of this case, the Board finds 
that it must remand this matter to afford the Veteran an 
opportunity to undergo a contemporaneous VA examination to assess 
the current nature, extent and severity of his disability.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

Additionally, the Board notes that the March 2008 VA examination 
was inadequate as to rating the Veteran's service-connected 
hernia.  Specifically, although the March 2008 VA examiner agreed 
with the Veteran's contention that he could not undergo surgery 
for his hernia due to the Veteran's health risks, due to his 
porcine valve, the VA examiner did not address whether the 
Veteran had persistent, severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to also cause the 
Veteran's hernia to be inoperable.  A medical opinion is 
therefore necessary.   See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).

The Board further notes that the last VA medical records 
associated with the claims file were from December 2005 and the 
Veteran has reported that his doctors have told him that his 
disorder has worsened since his March 2008 VA examination.  VA 
has a statutory duty to assist a claimant in obtaining relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes VA to obtain.  See 
38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
Veteran.  This specifically includes any 
additional records of VA treatment at the 
VA medical center in New Orleans, 
Louisiana.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should be documented in the 
claims file, and the Veteran should be 
informed in writing.

2.  After any unassociated medical records 
are associated with the claims file, the 
Veteran shall be provided a VA examination 
by an appropriate medical professional to 
determine the current extent and severity 
of his service-connected ventral hernia.  

The examiner's findings should also 
specifically include symptoms attributed 
to the hernia, a determination of how well 
it is supported by a belt, and whether the 
Veteran has a massive, persistent, severe 
diastasis of recti muscles or extensive 
diffuse destruction or weakening of 
muscular and fascial support of abdominal 
wall so as also cause the Veteran's hernia 
to be inoperable.

A clear rationale for all opinions should 
be provided, along with a discussion of 
the facts and medical principles.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


